Citation Nr: 1109026	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen service connection for a disability manifested by insomnia.  

3.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by: Disabled American Veterans	



WITNESS AT HEARING ON APPEAL

Appellant (The Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of May 2006 and February 2007 rating decisions of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2009, a travel board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of service connection for diabetes mellitus, ischemic heart disease, hypertension, and peripheral neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection for a low back disability was last denied by the RO in an October 2004 rating action on the basis that the evidence showed that the Veteran's back pain was not related to service, but that he had sustained an injury of the back 20 years after separation from active duty.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the October 2004 decision denying service connection for a low back disability, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

3.  Service connection for a disability manifested by insomnia was denied by the RO in an October 2004 rating action on the basis that insomnia was not a disability for which service connection could be granted.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the October 2004 decision denying service connection for a disability manifested by insomnia, the additional evidence, not previously considered, does not tend to show that the Veteran has manifested a chronic disability manifested by insomnia that is not is considered as part of his service connected asthma.  As such, it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

5.  Service connection is currently in effect for bronchial asthma, status post right pneumothorax, rated 60 percent disabling; and a left tympanic membrane perforation, rated zero percent disabling.  

6.  The veteran reported that he had four years of high school education and work experience as an air conditioning mechanic. 

7.  The service-connected disabilities are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the October 2004 decision of the RO that denied service connection for a low back disability is not new and material; thus, service connection for this disability is not reopened, and the October 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The additional evidence received to the October 2004 decision of the RO that denied service connection for a disability manifested by insomnia is not new and material; thus, service connection for this disability is not reopened, and the October 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The requirements for a TDIU have not been met for any period.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  February 2005, October 2006, January 2008 and March 2008 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The A March 2006 letter, as well as the October 2006, January 2008, and March 2008 letters, also informed the Veteran of disability rating and effective date criteria.  The March 2008 letter provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in January 2007, January 2008, and December 2008.  These examinations are found to be adequate for rating the Veteran's service-connected disabilities for the purpose of the issue relating to a TDIU.  In this regard, the examiners reviewed the Veteran's medical history, made clinical observations, conducted pulmonary function and other testing, and rendered opinions regarding the impact that the Veteran's respiratory disability had on his employment.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Regarding the service connection issues, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence for a Back Disability

Service connection for a low back disability was first denied by the RO in a July 1972 rating decision on the basis that no back disability was currently demonstrated.  Service connection was again denied by the RO in July 1999 and October 2004 rating decisions.  The Veteran did not appeal any of these determinations.  The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  Therefore, the October 2004 RO rating decision is considered to be the last final decision on this issue.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In his testimony before the undersigned in July 2009, the Veteran contends that he sustained an injury of his low back while he was on active duty, and that he again had back pain while working for the Navy in a civilian capacity.  

Evidence of record at the time of the October 2004 decision includes the service treatment records (STRs) that showed that the Veteran had an episode of back pain in January 1971.  On examination for separation from service the Veteran had no complaint or manifestation of a low back disability.  Clinical evaluation of the spine was normal.  On VA examination in December 1971, the Veteran had complaints of back pain, but examination of the back and X-ray studies of the lumbar spine showed no back disability to be demonstrated.  

Treatment records from a service medical facility where the Veteran was employed show that in July 1998 he was treated for complaints of an injury of the let lumbosacral area that occurred when he lifted a motor.  The assessment was lumbosacral strain/sprain.  Records from this facility show that the Veteran sustained an injury of the low back in February 2002, again while working as a civilian for the Navy.  An MRI study performed in March 2002 showed multiple levels of mild to moderate spinal stenosis at L5-S1.  During a neurological consultation at a private medical facility, the Veteran stated that he had a long history of recurring back pain since the 1980's.  An EMG study at that time showed chronic injury of the left L3 or L4 root or a femoral nerve injury.  

Service connection for a back disability was denied in the October 2004 rating decision on the basis that, although new evidence had been submitted, the evidence was not material in that the evidence showed that the Veteran's back pain was not related to service, but that he had sustained an injury of the back 20 years after separation from active duty.  

In support of the current application to reopen the claim of service connection for a low back disability, the Veteran has submitted several lay statements from friends, neighbors, and family; treatment records dated from 2005 to 2009; and offered personal hearing testimony before the undersigned in July 2009.  This evidence consists primarily of records of treatment many years after service and statements that relate that the Veteran had symptoms of a back disability subsequent to service.  The evidence, including the Veteran's testimony, does not indicate in any way that the back disability is related to service.  Such evidence, while new, is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  Specifically, the evidence is cumulative, and there is no indication that it raises a reasonable possibility of substantiating the claim.  Therefore, the claim is not reopened and the appeal is denied.  

New and Material Evidence for a Disability Manifested by Insomnia 

The Veteran is claiming service connection for a disability manifested by insomnia.  His primary contention is that his back disability, for which service connection is not in effect, and his asthma, for which service connection is in effect, prevent him from sleeping.  As noted, service connection for insomnia was denied by RO rating decision in October 2004 on the basis that insomnia was not a disability for which service connection could be established.  Evidence of record at that time, included the STRs that showed that the Veteran had had an episode of difficulty sleeping during service in November 1965.  He had no further complaints or manifestations of insomnia during service and on examination for separation from service no disability manifested by insomnia was described.  A December 1971 VA examination was similarly negative for complaints or manifestations of insomnia.  

Several documents have been submitted in support of the Veteran's current application to reopen service connection for a disability manifested by insomnia.  These include lay statements and treatment records that indicate that the Veteran has difficulty sleeping.  In his testimony before the undersigned, the Veteran stated that his asthma worsens his insomnia because of the chronic coughs that he develops.  Review of the complete evidence of record fails to show a diagnosis of a specific disability manifested by insomnia.  While the record does show complaints of frequent coughs, this symptom has been rated under the criteria for his service-connected asthma and any separate rating would constitute pyramiding.  38 C.F.R. § 4.14 (2010).  

A necessary element for establishing a claim for service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer, 3 Vet. App. at 225.  

Despite the Veteran's testimony that he has a disability manifested by insomnia, there is still no medical evidence that he currently has such a diagnosed disability.  In a veteran's claim for benefits, lay evidence can be competent and sufficient to establish a diagnosis of a condition when either a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis, or where lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  While the Veteran is competent to state that he has experienced the symptoms of insomnia, the additional evidence does not include either medical evidence of a current diagnosis of disability accounting for the symptom of insomnia (other than non-service-connected back disability), or lay evidence relating a contemporaneous diagnosis of disability manifesting insomnia (other than non-service-connected back disability), or that the symptoms of insomnia the Veteran has described have supported a later diagnosed disability (other than non-service-connected back disability).  Under these circumstances, as none of the additional evidence demonstrates a current disability manifested by insomnia, reopening service connection for insomnia must be denied.  


TDIU

The Veteran claims that his service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  In his application for TDIU, submitted in March 2005, he indicated that he had worked as an air conditioning mechanic from 1982 to 2003.  In his March 2005 application, he indicated that he had a high school education.  Service connection is currently in effect for asthma, with spontaneous pneumothorax, rated 60 percent disabling; and perforation of the left tympanic membrane, rated noncompensable (0 percent).  Thus the primary disability for which the Veteran could be considered for TDIU is his respiratory disability.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

An examination was conducted by VA in March 2005.  At that time it was reported that the Veteran had extensive dyspnea on exertion and could only ambulate from the parking lot into the building, about 100 feet.  He used a nebulizer machine twice per day and used flunisolide, two puffs twice per day.  He had no side effects from these medications.  He reported that in the past twelve months, he had been admitted to the hospital for an asthmatic exacerbation several days earlier, where he received treatment, including IV steroid medication.  Examination showed no audible wheezing and no dyspnea while sitting comfortably, but some scattered wheezes were noted on the expiratory phase of respiration.  There were no signs of cor pulmonale, no jugular venous distension (JVD) and no swelling of the lower extremities.  Pulmonary function tests reportedly showed a mild obstructive defect.  A chest X-ray study showed no acute cardiopulmonary disease.  The final diagnoses were asthma with moderate functional impairment and pneumothorax, no functional impairment.  

An examination was conducted by VA in January 2007.  At that time, it was reported that the Veteran had had asthma attacks almost once or twice a week for which he was given prednisone in March 2006,  He currently took Singulair, Idomethacin, Albuterol inhaler, Salbutamol inhaler, Lisinopril, Gemfibrosil and Albuterol sulfate inhalation solution.  He had not been prescribed steroids since tapering his dosage in 2005 and 2006.  On examination, there was no venous congestion or edema.  Dyspnea on moderate exertion was noted.  He had slightly limited diaphragm excursion and chest expansion.  Pulmonary function testing showed mild restrictive ventilator pattern.  An EKG was normal.  The diagnosis was bronchial asthma, not in exacerbation, with history of spontaneous pneumothorax, right and pulmonary function testing showing mild restrictive ventilator pattern.  The examiner rendered an opinion that the Veteran's disability had moderate to severe impact on his ability to obtain and retain employment.  It was further noted that the Veteran's arthritis further contributed to employment limitations.  

An examination was conducted by VA in January 2008.  At that time, the Veteran complained of a frequent cough, tightness of the chest, shortness of breath and wheezing.  He stated that his asthma was exacerbated in cold weather, on exertion and in the spring when he had an allergy to pollen.  He stated that he visited an urgent care facility once per month and had visited the emergency room.  He said he was treated with bronchodilator nebulizer and a tapering dose of steroid medication with some response.  His shortness of breath was particularly bad at nighttime.  He had no fever, hemoptysis, sputum production, or loss of weight.  On examination, there was no JVD and no carotid bruit.  He had diffused wheezing all over the chest and hyperresonance of both lungs on percussion.  The diagnosis was moderate to severe asthma, with multiple visits to urgent care and the emergency room, which required nebulizer bronchodilator and tapering dose of prednisone.  

An April 2008 VA ear examination showed the Veteran's left tympanic membrane to have some tympanosclerosis, but was intact, without effusion.  Outpatient treatment records dated from October 2007 to May 2008 show that the Veteran has been treated for his asthma disorder on several occasions.  His medication list does not include any steroid medications.  Pulmonary function testing performed November 2007 does not show FEV-1 or FEV-1/FVC of less than 40 percent predicted.  

An examination was conducted by VA in December 2008.  At that time, it was reported that the Veteran intermittently took 5 mg of prednisone daily for approximately one week, four times per year.  He did not take other immunosuppressive drugs.  His response to this treatment had been a decrease in the number or severity of his acute asthmatic attacks, which reportedly occurred less than weekly, but at least on a monthly basis.  The Veteran reported having had 16 days of incapacitation over the past 12 months.  On examination, dyspnea on severe and moderate exertion, decreased breath sounds, and wheezing were noted.  Diaphragm excursion was normal, but chest expansion was slightly limited.  A chest X-ray study showed an elevated right diaphragm.  Pulmonary function testing was suggestive of moderate obstructive pattern with no significant response post bronchodilator.  The FEV-1 and FEV-1/FVC levels were greater than 40 percent predicted.  The diagnosis was bronchial asthma, status post pneumothorax, right.  The disorder was assessed to have a mild effect on such activities as chores and shopping and a moderate effect on exercise, sports and traveling.  No other restrictions were noted.  

Private treatment records show that the Veteran continues to have exacerbation of his asthma, including episodes in June 2009 and July 2009.  June 2009 pulmonary function testing shows FEV-1 to be 58.30 percent predicted and FEV-1/FVC of 99.16 percent predicted.  The examiner at that time commented that the Veteran had a severe obstructive defect, with no response to bronchodilators.  


The Veteran's bronchial asthma is his primary service-connected disability.  No disability associated with the left tympanic membrane perforation has been demonstrated in the record.  It is significant to note that any disability associated with the Veteran's non-service-connected disabilities, including orthopedic, heart and diabetes mellitus, may not be taken into consideration for a TDIU benefit.  Neither may the Veteran's age be considered a factor.  The evidence shows that his asthma, while causing significant disability, is not so severe as to warrant a total rating.  38 C.F.R. § 4.97, Code 6602.  For the Veteran to prevail on his TDIU claim, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the record does not show that the Veteran's asthma and tympanic membrane disability render him unable to obtain or retain substantially gainful employment.  The medical opinions of record show impairment levels ranging from mild to moderate to severe in nature, but no opinion is of record that shows that the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities.  Specifically, the January 2007 medical examination that 

includes an opinion of moderate to severe disability also noted that the Veteran's non-service-connected arthritis contributed to his employment limitations.  Under these circumstances, as the preponderance of the evidence is against the claim, TDIU must be denied.  


ORDER

New and material evidence having not been received to reopen service connection for a low back disability, the claim is denied.  

New and material evidence having not been received to reopen service connection for a disability manifested by insomnia, the claim is denied.  

The claim for TDIU is denied.   


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


